Title: To George Washington from Gouverneur Morris, 2 August 1778
From: Morris, Gouverneur
To: Washington, George


          
            Dear General
            Philadelphia 2 Augt 1778.
          
          I was in your Debt. It is my Fate always to be so with my Friends. But beleive me my
            Heart owes Nothing. Let me add that you can do me no Favor so great as to comply with
            your Wishes except an Opportunity to  serve the Public which indeed
            is your highest Wish as you have evidenced fully to all the World & particularly
            to your Friends. I feel the full Force of your Reasoning. The Faith of Congress is in some Measure plighted to Mr De la Neuville but it is not
            their Intent that his Brevet shall give Command. I will take Care to get this expressed
            by a particular Resolution. The Baron has a Claim from his Merit to be noticed but I
            never will consent to grant what I am told he requests & I think Congres will
            not. At least they wont if I can help it. I this Instant was informed of the Opportunity
            for Camp which goes immediately—Let me however congratulate you on the Affair at
            Monmouth On the whole Affair. It might have been better it is
            said. I think not for you have even from your Enemies the Honor of that Day. You have
            Enemies. It is happy for you that you have. A Man of Sentiment has not so much Honor as
            the Vulgar suppose in risquing Life & Fortune for the Service of his Country. He
            does not Value them as highly as the Vulgar do. Would he give the highest Evidence let
            him sacrifice his Feelings. In the History of last Winter Posterity will do you Justice.
            Adieu. Beleive me sincerely yours
          
            Gouvr Morris
          
        